Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamy et al. (US 2019/0225131).
Regarding claims 1, 2, 10, 12 and 13, Bellamy et al. disclose a sliding stop switch apparatus comprising: a first rod 20 extending in a longitudinal direction thereof; a second rod 40 slidably coupled to the first rod such that a first end portion of the second rod is slidable in the longitudinal direction of the first rod; and a switch member 30 slidably coupled to the first rod to slide in the longitudinal direction of the first rod and configured to be selectively fixed at at least one of a plurality of points on the first rod to stop sliding of the first end portion of the second rod in the first rod, wherein the first rod is located on the second rod or the switch member to surround opposite side surfaces and a portion of a lower surface of the second rod or the switch member, wherein when the sliding of the second rod is stopped, the first end portion of the second rod comes into contact with a side surface of the switch member to be supported thereby, wherein the first end portion of the second rod is rounded and a side surface of the switch member has a shape that surrounds the first end portion of the second rod, wherein the second rod is provided at the first end portion thereof with a second bearing (figure 14 shows the bearing that allows the rod to move) configured to be rotated such that the second rod slides along the first rod.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellamy et al. in view of Conway (US 2103/0320725).
Regarding claims 3 and 4, Belllamy et al. fail to disclose the switch member is provided at a side thereof with a coupling protrusion formed protrudingly toward the first rod, and the first rod is provided at the plurality of points with coupling recesses such that, when the coupling protrusion is inserted into at least one of the coupling recesses, the switch member is fixed to the first rod, whereby sliding of the switch member is stopped by the coupling protrusion, wherein the coupling protrusion is formed of a plurality of coupling protrusions and the coupling recesses are formed in a direction perpendicular to a sliding direction of the switch member.
Conway discloses the switch member 30 is provided at a side thereof with a coupling protrusion 110 formed protrudingly toward the first rod, and the first rod is provided at the plurality of points with coupling recesses 86 such that, when the coupling protrusion is inserted into at least one of the coupling recesses, the switch member is fixed to the first rod, whereby sliding of the switch member is stopped by the coupling protrusion, wherein the coupling protrusion is formed of a plurality of coupling protrusions and the coupling recesses are formed in a direction perpendicular to a sliding direction of the switch member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Conway and use the coupling protrusion and recesses in the invention of Bellamy et al. because it simple, compact and cost efficient. 
Allowable Subject Matter
Claims 5-9, 11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636